FILED
                            NOT FOR PUBLICATION                              FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50282

               Plaintiff - Appellee,             D.C. No. 3:11-cr-00141-LAB

  v.
                                                 MEMORANDUM *
ERICK AGUILAR-ESPINOZA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Erick Aguilar-Espinoza appeals from the 24-month sentence imposed

following his jury-trial conviction for importation of marijuana, in violation of 21

U.S.C. §§ 952, 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Aguilar-Espinoza contends that the district court erred in denying him a

minor role adjustment under U.S.S.G. § 3B1.2(b). The district court did not clearly

err in determining that Aguilar-Espinoza failed to carry his burden of establishing

that he was “substantially less culpable” than his uncharged co-conspirator. See

U.S.S.G. § 3B1.2, cmt. n. 3(A); United States v. Awad, 371 F.3d 583, 591 (9th Cir.

2004) (defendant bears the burden on entitlement to adjustment); United States v.

Hursh, 217 F.3d 761, 770 (9th Cir. 2000) (denial of a minor role adjustment not

clear error where the defendant was the sole driver and occupant of a car in which

a substantial amount of drugs were hidden).

      AFFIRMED.




                                          2                                   11-50282